Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chobotov et al, U.S. Patent Application Publication No. 2003/0116260 in view of Tang, U.S. Patent Application Publication No. 2014/0316513 and Ton et al, U.S. Patent Application Publication No. 2006/0111771.  

Chobotov discloses an endovascular graft (medical device; paragraph [0010]) including layers of fusible materials.  Specifically, Chobotov teaches an ePTFE material sheet 10 which is a fluoropolymer with a node and fibril composition with the fibrils oriented in primarily a uniaxial direction.  In figure 1 the material is shown so that orientation of the fibrils is in a direction substantially aligned with the longitudinal axis, however, Chobotov also teaches that the fibrils of the PTFE can be oriented to be substantially circumferential to the longitudinal axis, or at any desired angle between being substantially aligned with the longitudinal axis and substantially circumferential, (i.e., perpendicular to the longitudinal axis).  Chobotov teaches that the strength of a uniaxially aligned PTFE fibrillary material is greatest in the direction of alignment of the fibrils and that the orientation of the layers can be chosen to best produce a material having stress accommodation as needed.  See paragraph 0052.  Therefore, in view of the teaching of Chobotov that the alignment of the layers of the fibrillary PTFE material can be selected in view of the teaching that strength is greatest along the axis of orientation or alignment, it would have been obvious to have selected the particular orientation of the layers of the material of Chobotov relative to the longitudinal axis which produced a material having the desired strength in the desired directions.
 Chobotov teaches ePTFE material sheet 10 provides a source material for some of the fusible materials built up on mandrel 14 (paragraph [0052]).  Chobotov teaches a first layer of fusible material 26 disposed on the shape forming mandrel 14 (inner polymer film; paragraph [0056]).  Chobotov teaches fusible material 34 (mid-layer polymer film) being applied to the additional layer 30 (disposed over layer 26) of graft body section 15; fusible material 34 is uniaxial ePTFE, with the fibrils of the material oriented circumferentially about the shape forming mandrel 14 (inner orientation angle = 90°; perpendicular to a longitudinal axis; paragraph [0060]).  Chobotov teaches that expandable members in the form of a proximal connector member 41 (medical device) and a distal connector member 42 have been disposed onto the graft body section 15 towards the respective graft body section proximal end 17 and distal end 18 (FIG. 8 and paragraph [0063]).  Chobotov teaches that expandable members including stents (medical device) or the like may be used in place of the connector members 41 and 42 (paragraph [0063]).  Chobotov teaches overall wrap layer 50 (outer polymer film) applied to the graft body section 15 and connector members 41 and 42 which may include uniaxial ePTFE or other suitable fusible materials with other fibril orientations (outer orientation angle could be any desired angle; orientation direction is equal to the outer orientation direction; FIG. 10 and paragraph [0065]).  Chobotov teaches that uniaxially oriented ePTFE materials tend to have greater tensile strength along the direction of fibril orientation, so fibril orientation can be chosen to accommodate the greatest stresses imposed upon the finished product for the particular layer, combination of layers, and portion of the product where such stress accommodation is needed (paragraph [0052]).  
Chobotov does not expressly teach the property of particular stitch retention as claimed.
However, Chobotov teaches the same materials for the medical device as the Applicant discloses (namely uniaxially oriented ePTFE; paragraph [0052]), and therefore, it is reasonably expected that the uniaxially oriented ePTFE layers of Chobotov would inherently have the claimed property.  The burden is shifted to the Applicant to show that the aforementioned medical device taught by Chobotov would not inherently have the claimed property, otherwise, a prima facie case of anticipation has been established (MPEP § 2112(II-III).  
With regard to the newly added limitation from the amendment dated 3/30/20:  “the polymer composite is fused together through a wall of the stent from a proximal end of the medical device to a distal end of the medical device”, Chobotov teaches wrapping the ePTFE material so that it forms an overlapped portion 27 and a terminal edge 28 and teaches forming a seam along portion 27 from distal end 18 to proximal end 17.  See paragraphs 0049, 0056, 0057, figs 1, 2a and 2b.  

Further, with regard to the invention comprising a heart valve and a heart valve replacement device, Chobotov discloses materials form medical devices including vascular grafts, but is not specific to heart valves.  
However, Tang discloses heart valves which include endovascular grafts.  See abstract and figures.  Tang teaches that such structures provide a safe and effective method and system for an endovascular bioprosthetic valve conduit as aortic root replacement in acutely ill and high risk patient populations.  See paragraph 0010.  
Therefore, it would have been obvious to have fashioned the structure of Chobotov to include an integral heart valve and endovascular graft to form the particular useful structure as taught by Tang.
Chobotov does not clearly teach that the stent has a lattice structure as claimed.
However, Ton et al teaches that medical devices such as stents can have a lattice structure.  See paragraph 0008.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a lattice stent as taught by Ton as the stent in Chobotov, in view of its art recognized suitability for forming stents.  Once a lattice stent structure was provided, the seam provided in the structure of Chobotov would be around the structs of the lattice of the stent.  
Claims  29-30, 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chobotov in view of Tang and Ton, as applied to claims  above, and further in view of Wang, U.S. Patent Application Publication No. 2003/0040702.  Chobotov discloses a stent comprising layers of ePTFE as set forth above, however, Chobotov does not disclose that the material is unsintered or that it has been calendered.  However, Wang discloses unsintered melt processable PTFE which can be formed into medical devices such as stents.  Wang teaches that calendaring is a known method of forming such structures.  See paragraphs 0025-0033.  Therefore, it would have been obvious to have employed the particular materials disclosed by Wang to form the structure of Chobotov in view of the teaching of Wang that such materials are superior to conventional PTFE structures.  Note also that Wang teaches that any known methods can be used to form single and multi component shapes and articles including melt extrusion, calendaring, rolling, welding, and melt adhesion among others, which would correspond to a laminated structure as claimed.  Note also that the instant claims are drawn to a product and therefore, the burden is on Applicant to show that any process limitations result in an unobvious difference between the claimed product the prior art.  In the instant case, a melt extruded or melt adhered layered product would be the same as a laminated product.  


Claims 28,  31, 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chobotov  in view of  Tang, Ton and Wang, U.S. Patent Application Publication No. 2003/0040702 as applied to claims above, and further in view of McHaney et al, U.S. Patent No. 5,827,327.

Chobotov is silent regarding wherein one or more of the oriented polymer layers comprises a material comprising elemental carbon.  
McHaney is also concerned with vascular grafts (title).  McHaney teaches a vascular graft which exhibits reduced thrombogenicity and increased patency (column 2, lines 43-45).  McHaney teaches that the polymeric compound is comprised from a polymer resin, preferably a polytetrafluoroethylene (PTFE) resin, and a suitable lubricant such as mineral spirits (column 3, lines 29-39).  McHaney teaches that the polymeric carbon compound is comprised from a polymer resin, preferably a PTFE resin, a carbon element, such as activated charcoal powder or graphite (elemental carbon; column 3, lines 29-39).  McHaney teaches a carbon containing polymeric tubular vascular graft having uniform carbon polymeric material throughout the wall of the graft, or alternatively, carbon polymeric compounds having different percent weights of their carbon component may be loaded into the inner and outer cylindrical sections, respectively, to produce a vascular graft having two co-extruded carbon layers of differing carbon percentages (column 4, lines 6-17).  McHaney teaches that the carbon containing vascular graft exhibits the desirable properties of expanded polytetrafluoroethylene (ePTFE) with a less thrombogenic blood contact surface (column 2, lines 61-65).  McHaney teaches that carbon coated grafts exhibit reduced thrombogenicity and improved patency over non carbon coated grafts (column 2, lines 13-17).  McHaney teaches to produce a vascular graft having carbon as an integral part of the wall of the graft in order to provide a vascular graft which exhibits a less thrombogenic blood contact surface with a minimal amount of carbon leaching (column 2, lines 30-41).  McHaney teaches that the electronegative charge of the carbon component contained within such a carbon containing graft may facilitate the binding of a time releasable bioactive substance, such as an anticoagulant or anti-microbial agent, to the graft (column 2, lines 30-41).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the medical device of Chobotov to add carbon, including graphite, to one or more of the layers of e-PTFE as taught by McHaney to produce a vascular graft having carbon as an integral part of the wall of the graft in order to provide a vascular graft which exhibits a less thrombogenic blood contact surface with a minimal amount of carbon leaching. 
 Chobotov teaches uniaxially oriented ePTFE materials tend to have greater tensile strength along the direction of fibril orientation, so fibril orientation can be chosen to accommodate the greatest stresses imposed upon the finished product for the particular layer, combination of layers, and portion of the product where such stress accommodation is needed (paragraph [0052]).  Chobotov teaches one or more optional cuff-reinforcing layers disposed prior to the addition of an overall wrap layer 50 so to provide additional strength to the graft body section of any; optional cuff-reinforcing layers have a width sufficient to reinforce the proximal end of graft body section 15 (paragraph [0066]). 
With regard to the newly added limitation from the amendment dated 3/30/20:  “the polymer composite is fused together through a wall of the stent from a proximal end of the medical device to a distal end of the medical device”, Chobotov teaches wrapping the ePTFE material so that it forms an overlapped portion 27 and a terminal edge 28 and teaches forming a seam along portion 27 from distal end 18 to proximal end 17.  See paragraphs 0049, 0056, 0057, figs 1, 2a and 2b.  
With regard to the newly added limitation that the inner and outer layer are sintered, as set forth above, this limitation is not fully understood in that the claim also recites that the inner and outer layers are unsintered, however, Chobotov teaches sintered layers, while Wang teaches that unsintered PTFE is also useful in forming laminated structures, and can have simplified processing, therefore, Wang and Chobotov teach that it was known to employ both sintered and unsintered PTFE in forming laminates.  
Claims 40, 42-44 /are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, U.S. Patent No. 5,788,626 in view of Chobotov, Tang and  Wang.  
Thompson discloses a stent which has anisotropic PTFE layers, (note that the PTFE layers can be uniaxially oriented),  bonded on either side and through the stent along its entire length. See col. 5, lines 43-60.  Figure 3 shows an embodiment wherein the orientation of the PTFE layer is perpendicular to the longitudinal direction.   
With regard to the claims as amended 6/29/22, Thompson employs a stent material having a lattice structure.  Therefore, when the structure is bonded through the stent and along its entire length, it will be bonded around the struts of the stent.
Thompson differs from the claimed invention because it does not clearly disclose the use of calendered medial layers and does not disclose forming heart valves.
Chobotov discloses a stent comprising layers of ePTFE as set forth above, including multiple layers including medial layers, wherein the different layers can have orientations relative to the medical device longitudinal axis in order to impart particular properties to the structure.  Therefore, it would have been obvious to one of ordinary skill in the art to have employed medial layers in the structure of Thompson in order to further control the strength and other properties of the device of Thompson.  
However, Chobotov does not disclose that the material is unsintered or that it has been calendered.  However, Wang discloses unsintered melt processable PTFE which can be formed into medical devices such as stents.  Wang teaches that calendaring is a known method of forming such structures.  See paragraphs 0025-0033.  Therefore, it would have been obvious to have employed the particular materials disclosed by Wang to form the structure of Chobotov in view of the teaching of Wang that such materials are superior to conventional PTFE structures.  Note also that Wang teaches that any known methods can be used to form single and multi component shapes and articles including melt extrusion, calendaring, rolling, welding, and melt adhesion among others, which would correspond to a laminated structure as claimed.  Note also that the instant claims are drawn to a product and therefore, the burden is on Applicant to show that any process limitations result in an unobvious difference between the claimed product the prior art.  In the instant case, a melt extruded or melt adhered layered product would be the same as a laminated product.  
Thompson discloses medical devices such as stents but does not clearly disclose heart valves.  
However, Tang discloses heart valves which include endovascular grafts.  See abstract and figures.  Tang teaches that such structures provide a safe and effective method and system for an endovascular bioprosthetic valve conduit as aortic root replacement in acutely ill and high risk patient populations.  See paragraph 0010.  
Therefore, it would have been obvious to have fashioned the structure of Chobotov to include an integral heart valve and endovascular graft to form the particular useful structure as taught by Tang.
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. 
Applicant argues that Chobotov fuses the layers underneath the stent in Chobotov and therefore cannot fuse through or around the stent structure.  However, once the structure of Chobotov is completed with all the layers it is fused again.  See paragraph 0073-0083.
Applicant’s arguments and amendments have overcome the previous 112 rejections and objections to the drawings.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789